                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

FIVE PERCENT NUTRITION, LLC,

     Plaintiff,

v.                               Case No. 8:19-cv-1162-T-33AEP

GET FIT FAST SUPPLEMENTS, LLC,

     Defendant.
_____________________________/

                              ORDER

     This matter is before the Court on consideration of

Defendant Get Fit Fast Supplements, LLC’s Motion to Dismiss

the Complaint, (Doc. # 9), filed on June 10, 2019. Plaintiff

Five Percent Nutrition, LLC filed a response on June 24, 2019.

(Doc. # 13). For the reasons that follow, the Motion is

granted.

I.   Background

     Recently, Five Percent notified Amazon.com that Get Fit

was selling counterfeit Five Percent products through its

website.   See    Get   Fit     Fast   Supplements,   LLC    v.

Richpianauncensored.com, LLC, No. 9:19-cv-80641-DMM, (Doc. #

1 at 11). As a result, Amazon.com removed Get Fit’s products

from all search results relating to Five Percent products.

(Id.). On April 15, 2019, Get Fit filed a complaint against



                                1
Richpianauncensored.com, LLC (RPU) in the Fifteenth Judicial

Circuit in and for Palm Beach County, Florida (the First

Action). (Id. at 10-13). In the First Action, Get Fit sought

a declaratory judgment of product authenticity from the court

as well as damages related to tortious interference. (Id.).

     On May 15, 2019, RPU removed the First Action from the

Fifteenth   Judicial   Circuit   to   the   Southern   District   of

Florida. (Id. at 1-5). In its Notice of Removal, RPU claimed

it was a wholly owned subsidiary of Five Percent. (Id. at 2).

In addition, RPU asserted that the case raised a federal

question because determining the authenticity of Get Fit’s

products would require the court to analyze federal trademark

law in relation to five specific trademarks registered to

Five Percent. (Id. at 3-4).

     One day earlier – on May 14, 2019 — Five Percent filed

a separate action against Get Fit in this Court claiming

trademark counterfeiting and infringement, false advertising,

and unfair competition pursuant to the Lanham Act and the

Florida Deceptive and Unfair Trade Practices Act (FDUTPA).

(Doc. # 1 at 1). In its Complaint, Five Percent claims that

Get Fit has been selling unauthorized Five Percent products

through Amazon.com and seeks injunctive relief and damages.

(Id. at 8-16). Notably, in arguing that Get Fit’s products


                                 2
are illegitimate, Five Percent makes specific reference to

the same trademarks mentioned in RPU’s Notice of Removal.

(Id. at 3).

      On June 10, 2019, Get Fit filed this Motion to Dismiss,

arguing   that   Five   Percent’s   claims   are   compulsory

counterclaims that should have been raised in the First

Action. (Doc. # 9). Five Percent has responded to the Motion,

(Doc. # 13), and the Motion is ripe for review.

II.   Legal Standard

      Although not explicitly stated by Get Fit, the Court

interprets this Motion as a Federal Rule of Civil Procedure

12(b)(1) motion for lack of subject matter jurisdiction.

Motions to dismiss for lack of subject matter jurisdiction

pursuant to Rule 12(b)(1) may attack jurisdiction facially or

factually. Morrison v. Amway Corp., 323 F.3d 920, 924 n.5

(11th Cir. 2003). Factual attacks challenge the “existence of

subject matter jurisdiction in fact, irrespective of the

pleadings.” Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir.

1999)(quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th

Cir. 1990)). When the jurisdictional attack is factual, the

presumption of truthfulness afforded to a plaintiff under

Rule 12(b)(6) does not attach. Scarfo, 175 F.3d at 960.

Because the very power of the Court to hear the case is at


                              3
issue, the Court is free to weigh evidence outside the four

corners of the complaint. Eaton v. Dorchester Dev., Inc., 692

F.2d 727, 732 (11th Cir. 1982).

III. Analysis

     As a preliminary matter, the Court will address the law

that governs this Motion. Both Get Fit and Five Percent argue

this Motion is controlled by Federal Rule of Civil Procedure

13, (Doc. # 9 at 3; Doc. # 13 at 2); however, the Court

disagrees. In its Motion, Get Fit relies on Beepot v. J.P.

Morgan Chase Nat’l Corp. Servs., Inc., 57 F. Supp. 3d 1358,

1370 (M.D. Fla. 2014), for the principle that “failure to

bring a compulsory counterclaim in a state court proceeding

bars subsequent suit in federal court on that claim.” (Doc.

# 9 at 3). And the Beepot case cites an additional case in

support of this proposition, Petillo v. World Savings Bank,

FSB, No. 6:08-cv-1255-Orl-19GJK, 2009 WL 2178953, at *4 (M.D.

Fla. July 21, 2009).

     Because Beepot and Petillo exclusively applied Florida

law when determining whether both state and federal claims

were compulsory counterclaims, the Court believes Florida law

governs this issue. See also Novick v. Wells Fargo Bank, N.A.,

No. 16-cv-22982, 2017 WL 2464707, at *2 (S.D. Fla. June 7,

2017)(“The Court looks to state law to determine whether a


                              4
particular claim is a compulsory counterclaim.”),      appeal

dismissed, No. 17-13063-GG, 2017 WL 6943240 (11th Cir. Aug.

25, 2017).

      Under the Florida Rules of Civil Procedure:

      A pleading must state as a counterclaim any claim
      which at the time of serving the pleading the
      pleader has against any opposing party, provided it
      arises out of the transaction or occurrence that is
      the subject matter of the opposing party’s claim
      and does not require for its adjudication the
      presence of third parties over whom the court
      cannot acquire jurisdiction.

Fla. R. Civ. P. 1.170(a). Furthermore, the purpose of Rule

1.170(a) is the elimination of multiplicity of litigation.

Montgomery Ward Dev. Corp. v. Juster, 932 F.2d 1378, 1381

(11th Cir. 1991).

      The Florida Supreme Court clarified that a claim is

compulsory if it passes the “logical relationship test,”

meaning:

      [I]t arises out of the same aggregate of operative
      facts     as the original claim in two senses: (1)
      that the same aggregate of operative facts serves
      as the basis of both     claims; or (2) that the
      aggregate core of facts upon which the original
      claim rests activates additional   legal rights in
      a party defendant that would otherwise remain
      dormant.

Londono v. Turkey Creek, Inc., 609 So. 2d 14, 20 (Fla. 1992).

In applying Rule 1.170(a), “Florida courts have opined that

the    rule   should    be   given    a   ‘broad,   realistic


                              5
interpretation.’” Montgomery Ward, 932 F.2d at 1381 (quoting

Stone v. Pembroke Lakes Trailer Park, Inc., 268 So. 2d 400,

402   (Fla.   4th   DCA   1972)).   Crucially,   “Florida   law   also

provides that failure to bring a compulsory counterclaim in

a state court proceeding bars a subsequent suit in federal

court on that claim.” Petillo, 2009 WL 2178953, at *4.

      Upon review, the Court grants Get Fit’s Motion because

Five Percent’s claims should have been brought as compulsory

counterclaims in the First Action.

      In its response to Get Fit’s Motion, Five Percent argues

that Get Fit “fails to recognize the significance of the fact

that [Five Percent] is not the defendant in the RPU action.”

(Doc. # 13 at 1). Specifically, Five Percent claims that RPU

is not one of its wholly owned subsidiaries and further argues

that the two are separate legal entities. (Id.). In support

of this declaration, Five Percent provided a sworn affidavit

from Peter Hyc, a manager of PCHY, LLC, a Florida limited

liability company that owns portions of both RPU and Five

Percent. (Doc. # 13-1). In his affidavit, Hyc maintains that,

“RPU is not a wholly owned subsidiary of Five Percent. In

fact, Five Percent has no ownership in RPU.” (Id. at 2).

      There is indeed a serious question as to what legal

relationship exists between Five Percent and RPU. In its


                                    6
Notice of Removal in the First Action, attorneys for RPU

stated: “RPU is a wholly owned subsidiary of Five Percent

Nutrition LLC.” Get Fit Fast Supplements, No. 9:19-cv-80641-

DMM, (Doc. # 1 at 2). Conversely, in its response to the

instant Motion, Five Percent’s attorney – one of the same

attorneys representing RPU in the First Action – stated:

“contrary to [Get Fit’s] flawed assertion in its Motion to

Dismiss,    RPU   is    not    a   wholly   owned     subsidiary     of    Five

Percent.” (Doc. # 13 at 1). While the Court recognizes the

ethical implications of Five Percent’s attorney contradicting

himself    in   court   documents       regarding     the   nature    of    the

relationship between his clients, both Get Fit and Five

Percent focus too much             on RPU’s subsidiary status as a

determining factor in this case.

      The Court is not convinced that RPU must be a wholly

owned subsidiary to be in privity with Five Percent. Five

Percent provides no case law establishing that RPU needs to

be a wholly owned subsidiary to be Five Percent’s privy. In

its   response,    Five       Percent   cites   the    non-binding        Cosmo

Specialty Fibers, Inc. v. Bassett, No. C15-5485 BHS, 2015 WL

5794355, at *2 (W.D. Wash. Oct. 5, 2015), and states: “The

[Cosmo] court emphasized that the defendant in the second

action had ‘failed to provide any reason for the Court to


                                        7
disregard the corporate form [between related but separate

entities] in this case.’” (Doc. # 13 at 2). But Five Percent

erroneously argues that this statement “demonstrates the

significance     of   the   parties       being   the    same,   not   simply

related.” (Id.). To the contrary, the Court in Cosmo does not

require parties to be identical; rather it calls on the

defendant to give the Court reason to disregard the corporate

form. Cosmo, 2015 WL 5794355, at *2. In the instant case, the

Court believes Get Fit has provided ample evidence as to why

the corporate relationship between Five Percent and RPU,

whether RPU is a wholly owned subsidiary or a more loosely

related corporate entity, should be disregarded. See (Doc. #

9 at 2)(citing multiple similarities between RPU’s action and

Five Percent’s action in this District).

     Moreover, under Florida law, “[p]rivity is a mutuality

of interest, an identification of interest of one person with

another.” AMEC Civil, LLC v. PTG Const. Servs. Co., 106 So.

3d 455, 456 (Fla. 1st DCA 2012)(quoting Radle v. Allstate

Ins. Co., 758 F. Supp. 1464, 1467 (M.D. Fla. 1991))(holding

that a construction company and a transportation group were

privies   with   the   Florida    Department        of    Transportation).

Additionally, a nonparty to a suit may be considered a privy

if “one of the parties to the suit is so closely aligned with


                                      8
[its] interests as to be [its] virtual representative.” Udick

v. Harbor Hills Dev., L.P., 179 So. 3d 489, 492 (Fla. 5th DCA

2015)(quoting Aerojet-Gen. Corp. v. Askew, 511 F.2d 710, 719

(5th Cir. 1975))(holding that former plaintiffs acted as

privies for other members in their Home Owners Association).

     Five Percent and RPU are unquestionably privies in the

First Action. Although RPU is not named in the Complaint in

this case, Five Percent bases its claims in this Court on the

same trademarks that RPU cites in the First Action. (Doc. #

1 at 3); Get Fit Fast Supplements, No. 9:19-cv-80641-DMM,

(Doc. # 1 at 3). Additionally, the interests of both parties

are so aligned that they should be considered privies. Both

RPU and Five Percent are litigating against the same party –

Get Fit – in the hope of proving that Get Fit’s products are

counterfeits of Five Percent’s products. (Doc. # 1 at 4-16);

Get Fit Fast Supplements, No. 9:19-cv-80641-DMM, (Doc. # 1 at

3-4). Thus, although they may be separate legal entities, the

Court considers Five Percent and RPU privies in the First

Action.

     Likewise,   Five   Percent’s    claims    in    this   Court   are

unquestionably compulsory counterclaims to the First Action.

As discussed above, the Florida Supreme Court described a

compulsory   counterclaim   as   a   claim    that   has    a   logical


                                 9
relationship to the original claim because it is based on the

same operative facts. Londono, 609 So. 2d at 20. Upon even a

cursory     examination,   it    is    apparent   that    Five    Percent’s

claims share the same basis of operative facts with the First

Action.

      Five Percent’s claims are based on the allegation that

Get   Fit   sold     counterfeit      Five   Percent    products    through

Amazon.com – the same facts involved in the First Action.

(Doc. # 1 at 4-16); Get Fit Fast Supplements, No. 9:19-cv-

80641-DMM, (Doc. # 1 at 3-4). The trademarks addressed by RPU

in its Notice of Removal in the First Action are the very

same trademarks that form almost the entire basis of Five

Percent’s claims in this Court. (Doc. # 1 at 3); Get Fit Fast

Supplements, No. 9:19-cv-80641-DMM, (Doc. # 1 at 3). Thus,

Five Percent’s claims are compulsory counterclaims to the

First Action.

      As    privies,     RPU’s     failure      to     raise     compulsory

counterclaims in the First Action bars Five Percent’s claims

in this Court. See Petillo, 2009 WL 2178953, at *4-5 (after

satisfying     the     logical     relationship        test,   plaintiffs’

compulsory counterclaims to a state action were barred in the

separate federal action); Udick, 179 So. 3d at 490-92 (legal

action of privies barred nonparty from raising related claims


                                      10
in    a    separate      action).    Thus,   to   avoid   multiplicity   of

litigation,       Five     Percent’s    claims    are   dismissed   without

prejudice. See Petillo, 2009 WL 2178953, at *5 (dismissing

plaintiff’s claims without prejudice to seeking relief in

state court action).

          Accordingly, it is hereby

          ORDERED, ADJUDGED, and DECREED:

(1) Defendant Get Fit Fast Supplements, LLC’s Motion to

          Dismiss the Complaint (Doc. # 9) is GRANTED.

(2)       All   claims    in   the   Complaint    are   DISMISSED   without

          prejudice to seeking relief in the Southern District of

          Florida action.

(3)       The Clerk is directed to terminate any pending deadlines

          and, thereafter, CLOSE this case.

          DONE and ORDERED in Chambers in Tampa, Florida, this

24th day of July, 2019.




                                       11
